FILED
                                                                                                          JUL 12 2011
                                         UNITED STATES DISTRICT COURT                               Clerk, U.S. District & Bankruptcy
                                         FOR THE DISTRICT OF COLUMBIA                              Courts for the District of Columbia


                                                           )
            Sallijo Freeman,                               )
                                                           )
                   Plaintiff,                              )

                           v.
                                                           )
                                                           )              Civil Action No.         11 1259
                                                           )
            Wal-Mart Stores, Inc.,                         )
                                                           )
                   Defendant.                              )
                                                           )


                                               MEMORANDUM OPINION

                   This matter is before the Court on review of plaintiff s application for a temporary

            restraining order ("TRO") or a preliminary injunction ("PI"), which is accompanied by her

            complaint and application for leave to proceed informa pauperis. The Court will grant the in

            forma pauperis application, deny the TRO/PI motion, and dismiss the case because the complaint

            fails to meet the minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil

            Procedure.

                   Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

            656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

            complaints to contain ''(1) a short and plain statement of the grounds for the court's jurisdiction

            [and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief"

            Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

            F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

            notice of the claim being asserted so that they can prepare a responsive answer and an adequate




        I
    ~
(
                               --------   -------------   -------------




defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

       Plaintiff, a District of Columbia resident, sues Wal-Mart Stores. She lists her allegations

as "Violation ofthe American with Disabilities Act" and "Breach of Agreement," CompI. at L

but she has stated no supporting facts and, thus, has failed to provide any notice of a claim.

Plaintiff seeks permission to file an amended complaint, but she does not explain why she

submitted a wholly deficient complaint in the first place. Furthermore, plaintiff states no basis

for issuing a temporary restraining order or a preliminary injunction "to enjoin the defendant

from the destruction of documents pertaining to" what appears to be her employment application.

TRO Mot. at 1. Hence, the Court will dismiss the instant action without prejudice to plaintiff

refiling a complaint that complies with Rule 8. A                   sep'~~ate   Order          ~f dismi-ssal~ompanies   this
                                                            -                              I                   )
Memorandum Opinion.                                  I/                                                    /
                                                    ~

                                           / ,- '-Of
                                                                                   "                   /




                                          /~                                           \




Date: July   Ji-,   2011
                                                          United States Distric Judge




                                                                2